Name: 99/516/EC: Commission Decision of 28 July 1999 amending with retroactive effect Decision 1999/355/EC on emergency measures against the dissemination of Anoplophora glabripennis (Motschulsky) as regards China (except Hong Kong) (notified under document number C(1999) 2441)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Asia and Oceania;  wood industry;  agricultural policy;  international trade;  agricultural activity
 Date Published: 1999-07-29

 Avis juridique important|31999D051699/516/EC: Commission Decision of 28 July 1999 amending with retroactive effect Decision 1999/355/EC on emergency measures against the dissemination of Anoplophora glabripennis (Motschulsky) as regards China (except Hong Kong) (notified under document number C(1999) 2441) Official Journal L 197 , 29/07/1999 P. 0043 - 0044COMMISSION DECISIONof 28 July 1999amending with retroactive effect Decision 1999/355/EC on emergency measures against the dissemination of Anoplophora glabripennis (Motschulsky) as regards China (except Hong Kong)(notified under document number C(1999) 2441)(1999/516/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 2I December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 1999/53/EC(2) and in particular Article 15(3) thereof,(1) Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Anoplophora glabripennis (Motschulsky) from a third country, it may temporarily take any additional measures necessary to protect itself from that danger;(2) Whereas as a result of interceptions of Anoplophora glabripennis (Motschulsky) on wooden packing material made from hardwood originating in some areas of China, the United Kingdom took official measures on 14 December 1998 in order to protect its territory from the danger of introduction of the said organism and set up additional specific monitoring procedures for the said organism on the said commodity;(3) Whereas on the basis of information provided by the United Kingdom and international scientific technical literature, Hong Kong is known to be free from Anoplophora glabripennis (Motschulsky);(4) Whereas, on the basis of these interceptions, the Commission adopted, by Decision 1999/355/EC(3), emergency measures applicable to the whole Community with a view to ensuring more efficient protection against the introduction of Anoplophora glabripennis (Motschulsky) into the Community from the said country with the exclusion of Hong Kong; whereas, these measures included the requirement that wood, other than wood of conifers (Coniferales) in the form of:- cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kindsor- wood used to wedge or support cargo, including wood which has not kept its natural round surface, originating in China (except Hong Kong),shall be stripped of its bark and shall be free of insect bore holes greater than 3 mm across, or kiln-dried to below 20 % moisture content, expressed as a percentage of dry matter achieved through an appropriate time/temperature schedule;(5) Whereas it has appeared that those emergency measures did not provide for action in case of interceptions of living specimens of the harmful organism concerned; on whatever potential vector or carrier; it should therefore be ensured that in such event Member States take action to prevent the introduction or the spread of this harmful organism;(6) Whereas, it seems that the emergency measures as adopted have caused practical problems for adjusting the wooden packing and support material in respect of all consignments of whatever product that has left or will leave China since 10 June 1999 with Community destination;(7) Whereas, the circumstances justifying the emergency measures still pertain;(8) Whereas to allow China to adjust wooden package and support material to the requirement of the said Decision in a reasonable period of time, the said Decision should be amended with retroactive effect to exempt the consignments leaving China before 10 July 1999 from the aforesaid requirements of the Decision;(9) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1With effect of 28 May 1999 Article I of Decision 1999/355/EC is replaced by the following; "Article I1. Member States shall ban the introduction into and spread within, the Community of Anoplophora glabripennis (Motschulsky).2. Wood as specified in the Annex to this Decision and which originates in China (except Hong Kong) may be introduced into the territory of the Community only if the emergency measures as laid down in the said Annex to this Decision are complied with. The emergency measures specified in the Annex shall apply only to such wood leaving China on or after 10 July 1999."Article 2This Decision is addressed to the Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 142, 5.6.1999, p. 29.(3) OJ L 137, 1.6.1999, p. 45.